DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yustein et al. (WO 2015198335 A1) (hereon referred to as Yustein).
Regarding claim 1, Yustein teaches an implant (see Fig. 3), comprising: 
a first endplate (see labelled diagram of Fig. 3 below); 
a second endplate (see labelled diagram of Fig. 3 below); 
a base (12) disposed between the first endplate (front side of 36 and 28) and the second endplate (back side of 36 and 28); 
a plurality of adjustment arms (14a and 14b), operably connecting the base with the first endplate and the second endplate (see FIg. 2D); 

wherein the plurality of pins have different lengths (see Fig. 3); 
wherein the plurality of adjustment arms (14a and 14b) are rotatably connected to a plurality of hubs (22a, 22b) (indirectly connected via 22a and 22b) that are axially slidable on at least some of the plurality of pins (note the hubs are slidable on the pin attached to 22a and pin 30;

    PNG
    media_image1.png
    696
    724
    media_image1.png
    Greyscale

Regarding claim 2, Yustein teaches the implant of claim 1, wherein the plurality of pins include a first pin (on 26a) having a first length, a second pin (on 22a) having a second length that is greater than the first length, and a third pin (30) having a third length that is greater than the second length (see Fig. 3, noting that due to the orientation of the implant, it is clear that all three of the aforementioned pins are chronologically increasing in size).
Regarding claim 3, Yustein teaches the implant of claim 2, wherein the plurality of hubs includes a first hub (22b) that is rotatably disposed on and disposed axially stationary on the first pin (attached to 26a, note that the two are rotatably disposed when the device is being assembled), a second hub (22a) 

    PNG
    media_image2.png
    412
    549
    media_image2.png
    Greyscale

Regarding claim 4, Yustein teaches the implant of claim 3, wherein the third hub (22b) is axially slidable over a first distance on the third pin (30) and the second hub (22a) is axially slidable over a second distance on the second pin (on 22a), the first distance being greater than the second distance (note that the third hub may slide relative to pin 30 along the distance of slot 32, which allows for a greater range of motion than hub 22a, which is constricted to the motion of the pin attached to 22a).  
Regarding claim 5, Yustein teaches the implant of claim 1, further comprising a height drive gear (18b), a lordotic drive gear (18a), a height drive block (26b), and a lordotic drive block (19) that are movably disposed in the base.  
Regarding claim 6, Yustein teaches the implant of claim 5, wherein the height drive gear (18b) is rotatably configured to actuate both the height drive block (26b) and the lordotic drive block (26a), and the lordotic drive gear (18a) is rotatably configured to actuate the lordotic drive block (19) but not the height drive block (see Fig. 4C).  
Regarding claim 7, Yustein teaches the implant of claim 5, wherein the height drive gear (18b) is configured to actuate the height drive block (26b), which is configured to actuate a height adjustment 
Regarding claim 8, Yustein teaches the implant of claim 7, wherein the first hub plurality (22a) of the plurality of hubs (22a and 22b) axially slide on at least some of the plurality of pins (pin on 26b and 30) based on the actuation of the height adjustment arm (see Figs. 4A-4C, noting that this is true during assembly of the device).  
Regarding claim 9, Yustein teaches the implant of claim 7, wherein the first hub plurality (22a) of the plurality of hubs (22a and 22b) remain axially stationary on at least some of the plurality of pins (pin on 26b and 30) based on the actuation of the height adjustment arm (14a), the height adjustment arm moving at least one of the first endplate and the second endplate away from the base (note that this is true once the device is implanted).  
Regarding claim 10, Yustein teaches the implant of claim 7, wherein the lordotic drive gear (18a) is configured, following the actuation of the height drive block (26b) by the height drive gear (18b), to actuate a lordotic adjustment arm (14a) of the plurality of adjustment arms (14a and 14b), which is attached to a second hub plurality (22b) of the plurality of hubs (22a and 22b).  
Regarding claim 11, Yustein teaches the implant of claim 10, wherein at least one hub (22b) of the second hub plurality of the plurality of hubs (22a and 22b) axially slides on at least some of the plurality of pins (pin on 22a and 30) based on the actuation of the lordotic adjustment arm (see Figs. 4A-4C, noting that this is true during assembly of the device).  
Regarding claim 12, Yustein teaches the implant of claim 10, wherein at least one hub (22b) of the second hub plurality of the plurality of hubs (22a and 22b) remains axially stationary on at least some of the plurality of pins (pin on 22a and 30) based on the actuation of the lordotic adjustment arm, the lordotic adjustment arm angling at least one of the first endplate and the second endplate relative to the base (note that this is true once the device is implanted).  
Regarding claim 13, Yustein teaches an implant (see Fig. 17), comprising: 
a first endplate (see labelled diagram of Fig. 3 above); 
a second endplate (see labelled diagram of Fig. 3 above); 
a base (32) disposed between the first endplate (12) and the second endplate (14); 
a plurality of adjustment arms (14a, 14b, and 22a), which include a plurality of height adjustment arms (14a and 14b) and a plurality of lordotic adjustment arms (22a), operably connecting the base with the first endplate and the second endplate (indirectly); 
a plurality of pins (see pins attached to 26a, pin attached to 22a, and pin 30) disposed on at least one of the first endplate and the second endplate (note that all pins engage the endplates directly and indirectly); and 
a first (22b) and second (26a, 26b, and 19) plurality of hubs that are rotatably disposed on the plurality of pins; 
wherein the plurality of pins have different lengths (see Fig. 3); 
wherein the plurality of adjustment arms (14a, 14b, and 22a) are rotatably connected to the first (22b) and second (26a, 26b, and 19) plurality of hubs;
wherein the first plurality of hubs (22b) are axially slidable on the plurality of pins (during assembly); and 
wherein the second plurality of hubs (26a, 26b, and 19) are axially stationary on the plurality of pins (when implanted).
Regarding claim 14, Yustein teaches the implant of claim 13, wherein the plurality of pins include a first pin (on 26a) having a first length, a second pin (on 22b) having a second length that is greater than the first length, and a third pin (30) having a third length that is greater than the second length (see Fig. 3, noting that due to the orientation of the implant, it is clear that all three of the aforementioned pins are chronilogically increasing in size).  
Regarding claim 15, Yustein teaches the implant of claim 14, wherein: 
the second plurality of hubs (26a, 26b, and 19) includes a first stationary plurality of hubs (26a and 26b) that are rotatably disposed on and disposed axially stationary on the first plurality of pins (during assembly); and 
the first plurality of hubs includes a second hub (22b) that is rotatably disposed on and axially slidable on the second pin (22a), and a third hub (22b) that is rotatably disposed on and axially slidable on the third pin (30) (indirectly disposed via arm 14b).  
Regarding claim 16, Yustein teaches the implant of claim 15, wherein the third hub (22b) is axially slidable over a first distance on the third pin (30) and the second hub (22b) is axially slidable over a second distance on the second pin (on 22b), the first distance being greater than the second distance (since the third pin is longer than the second, there is a greater range of movement possible along it).  
Regarding claim 17, Yustein teaches the implant of claim 15, wherein the plurality of height adjustment arms (14a and 14b) are connected to the first stationary plurality of hubs (26a and 26b) (indirectly connected via 22a and 22b) and the second hub (22b), the plurality of height adjustment arms (14a and 14b) being configured to move at least one of the first endplate and the second endplate away from the base (12) when the second hub (22b) axially slides on the second pin (see Figs. 4A-4C, noting that the componented mentioned above are all configured to move the upper and lower plates through the configurations shown).
Regarding claim 18, Yustein teaches the implant of claim 15, wherein the plurality of lordotic adjustment arms (22a) are connected to the first stationary plurality of hubs (22b) and the third hub (22b) (indirectly connected via 14a, 14b, and 28), the plurality of lordotic adjustment arms being configured to angle at least one of the first endplate and the second endplate relative to the base when the third hub axially slides on the third pin (see Figs. 4A-4C, noting that the componented mentioned above are all configured to move the upper and lower plates through the configurations shown).  
Regarding claim 19, Yustein teaches an implant (see Fig. 3), comprising: 
a first endplate (see labelled diagram of Fig. 3 above); 
a second endplate (see labelled diagram of Fig. 3 above); 
a base (12) disposed between the first endplate (see labelled diagram of Fig. 3 above) and the second endplate (back side of 36 and 28); 
a plurality of adjustment arms (14a and 14b), operably connecting the base with the first endplate and the second endplate (see FIg. 2D); 
a first plurality of pins (attached to 24a and 24b) disposed on the first endplate; 
a second plurality of pins (attached to 26a and 30) disposed on the second endplate; and 
a first (22a, see labelled diagram of Fig. 3 below) and second (22b) plurality of hubs that are rotatably disposed on the first and second plurality of pins; 

    PNG
    media_image3.png
    512
    640
    media_image3.png
    Greyscale

wherein the first and second plurality of pins have different lengths (see Fig. 3); 
wherein the plurality of adjustment arms (14a and 14b) are rotatably connected to a plurality of hubs (22a and 22b) (see FIg. 3); 
wherein the first plurality of hubs are axially slidable on the first and second plurality of pins; and 

Regarding claim 20, Yustein teaches the implant of claim 19, wherein: 
each of the first and second plurality of pins includes a first length plurality of pins (26a) each having a first length, a second pin (attached to 22a) having a second length that is greater than the first length, and a third pin (30) having a third length that is greater than the second length (see Fig. 3, noting that due to the orientation of the implant, it is clear that all three of the aforementioned pins are chronilogically increasing in size); 
the second plurality of hubs (22b) includes a first stationary plurality of hubs (22b) that are rotatably disposed on and disposed axially stationary on the first plurality of pins (depending on configuration); and 
the first plurality of hubs includes a second hub (22a, consisting of the third hub) that is rotatably disposed on and axially slidable on the second pin, and a third hub (22a) that is rotatably disposed on and axially slidable on the third pin (30) (indirectly via arm 14a).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773